          Case 1:21-mj-00411-ZMF Document 15 Filed 07/23/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
                  v.                      )                   No.     21-mj-00411
DANIEL SCOTT,                             )
                                          )
            Defendant.                    )
__________________________________________)

                JOINT MOTION TO CONTINUE STATUS CONFERENCE

       The United States of America, through the U.S. Attorney for the District of Columbia,

and joined by defendant Daniel Scott, through undersigned counsel, request that the status

conference currently scheduled for July 27, 2021 at 1:00 p.m. be continued for 60 days, and that

the Court exclude the time until that next status conference date from the time within which the

indictment must be returned and the trial must commence under the Speedy Trial Act, 18 U.S.C.

§ 3161 et seq., on the basis that the ends of justice served by taking such actions outweigh the

best interest of the public and the defendant in a speedy trial pursuant to the factors described in

18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv). In support, the parties submit as follows:

   1. On April 29, 2021, Mr. Scott was charged via criminal complaint with one count of

       Knowingly Entering or Remaining in any Restricted Building or Grounds Without

       Lawful Authority in violation of 18 U.S.C. § 1752(a)(1); one count of Knowingly

       Engaging in Disorderly or Disruptive Conduct in any Restricted Building or Grounds, in

       violation of 18 U.S.C. § 1752(a)(2); one count of Knowingly Engaging in Act of Physical

       Violence in any Restricted Building or Grounds, in violation of 18 U.S.C. § 1752(a)(4);

       two counts of Violent Entry and Disorderly Conduct on Capitol Grounds in violation of

       40 U.S.C. §§ 5104(e)(2)(D) and (e)(2)(F); one count of Obstruction of Law Enforcement


                                                  1
     Case 1:21-mj-00411-ZMF Document 15 Filed 07/23/21 Page 2 of 4




   During Civil Disorder, in violation of 18 U.S.C. § 231(a)(3); one count of Obstruction of

   Justice/Congress, in violation of 18 U.S.C. § 1512(c)(2); and one count of Assault on a

   Federal Officer with Physical Contact and Intent to Commit Another Felony, in violation

   of 18 U.S.C. § 111(a)(1). See Dkt. 1.

2. On May 20, 2021, Mr. Scott was arrested in Englewood, Florida. See ECF No. 5.

3. On May 28, 2021, Mr. Scott had his Initial Appearance in U.S. District Court for the

   District of Columbia where he was released on his personal recognizance subject to

   conditions. See ECF No. 12. The Court set a status hearing for July 27, 2021, at 1:00

   p.m. and excluded the time until that date from calculation under the Speedy Trial Act.

4. On June 3, 2021, the parties agreed to and the Court entered a protective order governing

   the dissemination of discovery and disclosure of sealed material. See ECF No. 10.

5. The government anticipates producing preliminary discovery in this case in the next two

   weeks. But that will be only a portion of the potentially relevant discovery in this case,

   which will be voluminous. Because the charged criminal acts took place at the same

   general time and location as many other charged crimes, the government’s investigation

   into the breach of the United States Capitol on January 6, 2021 has resulted in the

   accumulation and creation of a massive volume of data that may be relevant to many

   defendants. Indeed, the investigation and prosecution of the events of January 6, 2021

   will likely be one of the largest in American history, both in terms of the number of

   defendants prosecuted and the nature and volume of the evidence. Documents and

   evidence accumulated in the investigation thus far include: (a) more than 15,000 hours of

   surveillance and body-worn camera footage from multiple law enforcement agencies; (b)

   approximately 2,000 electronic devices; (c) the results of hundreds of searches of



                                            2
      Case 1:21-mj-00411-ZMF Document 15 Filed 07/23/21 Page 3 of 4




   electronic communication providers; (d) over 237,000 tips, of which a substantial portion

   include video, photo and social media; and (e) over 75,000 reports and 93,000

   attachments related to law enforcement interviews of suspects and witnesses and other

   investigative steps. The government is working to meet its unprecedented overlapping

   and interlocking discovery obligations by providing voluminous electronic information in

   the most comprehensive and useable format. However, that process is anticipated to

   extend well beyond the next status conference date of July 27, 2021. Additionally, even

   after defense counsel reviews the preliminary discovery, arrangements will need to be

   made to allow Mr. Scott to view it, pursuant to the protective order.

6. Accordingly, the parties now jointly move this Court to continue the status conference,

   currently scheduled for July 27, 2021, for a period of 60 days. Such a continuance will

   allow for the continued provision and review of discovery in this unusual and complex

   case, and will grant counsel for the defendant and the attorney for the government the

   reasonable time necessary for effective preparation, taking into account the exercise of

   due diligence. Proceeding to trial without such a continuance would be likely to result in

   a miscarriage of justice, would make it unreasonable to expect adequate preparation for

   pretrial proceedings and trial itself due to the unusual and complex nature of the

   prosecution, and would deny counsel for both parties the time necessary for effective

   preparation.

7. The parties also request that the time until the date of the continued status conference in

   this matter be excluded from calculation of the time necessary to return an indictment or

   commence a trial, pursuant to the Speedy Trial Act, 18 U.S.C. § 3161. The parties

   submit that a continuance of approximately 60 days is warranted and that an order



                                             3
          Case 1:21-mj-00411-ZMF Document 15 Filed 07/23/21 Page 4 of 4




       excluding time would best serve the interests and ends of justice and outweigh the

       interests of the public and defendant in a speedy trial.



   WHEREFORE, the United States and Mr. Scott request that this Court continue the status

conference currently scheduled for July 27, 2021 at 1:00 p.m. for a period of 60 days, and that

the Court exclude the time until that next status conference date from the time within which the

indictment must be returned and the trial must commence under the Speedy Trial Act, 18 U.S.C.

§ 3161 et seq., on the basis that the ends of justice served by taking such actions outweigh the

best interest of the public and the defendant in a speedy trial pursuant to the factors described in

18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).

   Date: July 23, 2021

                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS,
                                               ACTING UNITED STATES ATTORNEY

                                               /s/ William Dreher________
                                               WILLIAM DREHER
                                               Assistant U.S. Attorney
                                               U.S. Attorney’s Office
                                               Western District of Washington
                                               700 Stewart Street, Suite 5220
                                               Seattle, WA 98101-1271
                                               (206) 553-4579


                                               /s/ Nathan Silver _________
                                               NATHAN SILVER
                                               Counsel for Daniel Scott
                                               Law Offices of Nathan I. Silver
                                               6300 Orchid Drive
                                               Bethesda, MD 20817
                                               (301) 229-0189




                                                     4
